DETAILED ACTION
Claims 1-20 were rejected in the Office Action mailed 05/12/2021. 
Applicant filed a response, amended claim 1-2, 13, 19, and 21-22, and cancelled claim 3 on 11/16/2021. 
Claims 1-2 and 4-27 are pending, of which claims 21-27 are withdrawn. 
Claims 1-2 and 4-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 11/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova). 
Regarding claims 1-2, 11, and 20	
Schnurer teaches combining active particles with carrier materials such as resins to produce fibers for textiles, such as textiles for clothing applications. The active particles are selected based on their optical properties. The textile comprising the active particle carrying fibers improve body circulation and provide greater comfort in end products. See, e.g., abstract and paragraphs [0003], [0019], [0022-0023], [0029], and [0059].
Schnurer teaches the active particles including titanium dioxide, quartz, and aluminum oxide are dispersed in the polymeric resin in an amount of about 1% to about 2% of the total weight of the composition. The fibers carrying the active particles are in the form of a yarn. 
Schnurer teaches the active particles within the fibers translates or converts some portions of UV and IR light into light in specific pass bands in or overlapping the visible light spectrum including the near IR. Paragraphs [0081-0086]. Therefore, it is clear the active fiber material absorbs light at one wavelength and emits light at a different wavelength.
Schnurer teaches rayon is a suitable carrier material. Paragraph [0024]. However, Schnurer does not explicitly teach the rayon is viscose rayon. 

	With respect to the difference, Canova teaches yarns shaped from polymeric compositions containing additives having properties of emission and/or absorption of radiation in the long infrared region, for the purpose of stimulating blood microcirculation and providing comfort. See, e.g., abstract and paragraphs [0008-0010] and [0040-0041].   
	Canova teaches the additives have a capacity for emission and/or absorption of infrared radiation in the wavelength range between 2 and 20. The additives include filler chosen from the oxide group, including titanium dioxide and silicon dioxide. Paragraphs [0011-0012] and [0016-0018]. Canova teaches cellulosic polymers such as a blend of rayon and viscose is suitable for use as the polymeric carrier. Paragraph [0015] and claim 32. 
	Canova and Schnurer are analogous art as they are both drawn to yarns comprising polymeric compositions comprising active particles for use in promoting circulation and comfort. 
	In light of the disclosure of Canova, it therefore would have been obvious to one of ordinary skill in the art to use a blend of viscose and rayon as the carrier material in the optically In re Leshin, 227 F.2d 198 (CCPA 1960), and thereby arrive at the claimed invention.

Regarding claim 9
Schnurer further teaches titanium dioxide, quartz, and aluminum oxide are electromagnetically active particles. Paragraphs [0028-0033]. 

Regarding claim 10 
Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 

Regarding claim 12
Schnurer further teaches controlling the size and shape of the active particles in order to control the wavelength of electromagnetic radiation passing through the particles. Paragraphs [0027] and [0034].
Schnurer teaches controlling the general size distribution of the particles to 2 microns and lower in order to obtain desirable filtering and changes, such as having band pass in the 600 to 800 nm band range. Paragraph [0036]. Therefore, it would have been obvious to one of 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 13
Schnurer further teaches carrier materials with transparency in the range of about 0.5 microns to about 11 microns are preferable. Paragraphs [0019], [0024], and [0036]. Therefore, it would have been obvious to one of ordinary skill in the art to ensure the carrier material of the optically responsive yarn of Schnurer in view of Canova is transparent to electromagnetic radiation having a wavelength of between about 0.5 to about 11 microns, in order to form an optically responsive yarn useful for applications related to infrared light, and thereby arrive at the claimed invention.

Regarding claim 14
Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 
Given that the structure and material, including the size of the optically responsive particles utilized, of the optically responsive yarn of Schnurer in view of Canova, is substantially In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Alternatively, with respect to the difference, Canova teaches yarns shaped from polymeric compositions containing additives having properties of emission and/or absorption of radiation in the long infrared region, for the purpose of stimulating blood microcirculation and providing comfort. See, e.g., abstract and paragraphs [0008-0010].   
	Canova teaches the additives have a capacity for emission and/or absorption of infrared radiation in the wavelength range between 2 and 20. The additives include filler chosen from the oxide group, including titanium dioxide and silicon dioxide. Paragraphs [0011-0012] and [0016-0018]. Canova teaches cellulosic polymers such as a blend of rayon and viscose is suitable for use as the polymeric carrier. Paragraph [0015] and claim 32. 
Canova teaches the composition comprising a polymer and inorganic fillers exhibits a number of infrared radiation absorption peaks of greater than 10 in the following ten frequency ranges: 3.00+/−0.30 μm, 6.20+/−0.50 μm, 8.00+/−0.25 μm, 8.50+/−0.25 μm, 9.00+/−0.25 μm, 9.50+/−0.25 μm, 10.00+/−0.25 μm, 10.50+/−0.25 μm, 11.00+/−0.25 μm, 14.60+/−2.10 μm, at least 1 peak being present in at least 7 of these ten frequency ranges. Paragraph [0012].
	As Canova expressly teaches, a polymeric composition, comprising inorganic fillers possessing a capacity for emission and/or absorption of infrared radiation in the wavelength range between 2 and 20 µm, absorbing electromagnetic radiation in the ranges between 3.00+/−0.30 μm, 6.20+/−0.50 μm, 8.00+/−0.25 μm, 8.50+/−0.25 μm, 9.00+/−0.25 μm, 
	Canova and Schnurer in view of Canova are analogous art as they are both drawn to yarns comprising polymeric compositions comprising active particles for use in promoting circulation and comfort. See Canova, paragraph [0008].
	In light of the motivation provided by Canova, it therefore would have been obvious to one of ordinary skill in the art to ensure the optically responsive yarn of Schnurer in view of Canova absorbs electromagnetic radiation in the ranges between 3.00+/−0.30 μm, 6.20+/−0.50 μm, 8.00+/−0.25 μm, 8.50+/−0.25 μm, 9.00+/−0.25 μm, 9.50+/−0.25 μm, 10.00+/−0.25 μm, 10.50+/−0.25 μm, 11.00+/−0.25 μm, 14.60+/−2.10 μm, in order to ensure an increase in blood microcirculation in the end product, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15
Schnurer further teaches polarization of the light in the fiber caused by the resin material as well as the particles further enhances the ability of the resin and particulate system to modify the distribution of wavelengths in the visible and near IR light applied to the wearer. Paragrpah [0099]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the particles of titanium dioxide, alumina, and quartz together to ensure the optically responsive fiber polarizes electromagnetic radiation in the range between about 400 nm to about 14,000 nm, in order to enhance the ability of the resin and particulate 
Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Alternatively, Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 
Given that the structure and material, including the size of the optically responsive particles utilized, of the optically responsive yarn of Schnurer in view of Canova, is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the optically responsive yarn of Schnurer in view of Canova, would intrinsically polarize electromagnetic radiation in the range between about 400 nm to about 14,000 nm, as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Schnurer further teaches the titanium dioxide, alumina, and quartz alter the spectral distribution of the light emerging from the wearable fiber material, such that the wearable fiber material exhibits a spectral distribution pattern in the following ranges (all in nm): 400, 420, 443, 458, 462, 474, 490, 512, 540 to 550, 550 to 565, 570 to 595, 598, 602, 620, 590 to 630, 625 to 
Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Schnurer further teaches particle size and shape of the active materials in the powder affect the end product by controlling the wavelength of light that is allowed to pass through the particles, wherein a particle of about 1.4 microns or smaller is used for aluminum oxide, particle size of 1.5 microns or smaller is used for quartz, and a particle size of about 2 microns or smaller is used for titanium dioxide. Paragraphs [0034] and [0036]. 
Given that the structure and material, including the size of the optically responsive particles utilized, of the optically responsive yarn of Schnurer in view of Canova, is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the optically responsive yarn of Schnurer in view of Canova, would intrinsically emit light in the range between about 400 nm to about 14,000 nm, as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Dimensions (V is for Viscose).
Regarding claims 4-8
Schnurer in view of Canova teaches the carrier material of the optically responsive yarn comprises a blend of viscose and rayon. However, Schnurer in view of Canova does not explicitly teach the blend of viscose and rayon is made from bamboo, soy, sugar cane, or tree wood.
With respect to the difference, Dimensions teaches viscose is a popular clothing for clothing. Viscose is made from fast growing regenerative trees such as eucalyptus, beech and pine as well as plants such as bamboo, soy and sugar cane. Page 2, lines 1-6. 
Dimensions and Schnurer in view of Canova are analogous art as they are drawn to fabrics comprising viscose for clothing. 
In light of the disclosure of Dimensions, it therefore would have been obvious to one of ordinary skill in the art to use viscose made from beech, pine, bamboo, sugar cane, or soy as the viscose of Schnurer in view of Canova, in order to form viscose with predictable success, as Dimensions teaches beech, pine, bamboo, sugar cane, or soy are suitable for forming sustainable viscose, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960), and thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Li et al. (US 2014/0075659) (Li).
Regarding claim 17

With respect to the difference, Li teaches a yarn comprising about 45% to about 85% by weight of regenerated cellulose fibers, the regenerated cellulose fiber having a dry tenacity of about 27 cN/tex or more, for use in a garment, wherein rayon is a suitable regenerated cellulose fiber. See, e.g., abstract and paragraph [0012].
As Li expressly teaches, regenerated cellulose fibers typically exhibit a degree of softness and moisture regain that makes them particularly useful in producing textile materials that are comfortable when worn. Paragraph [0013]. 
As Li expressly teaches, using regenerated cellulose fibers exhibiting a dry tenacity of 27 cN/tex or more is advantageous as the weakness of regenerated cellulose fibers is their lack of durability in the textile material end product. Paragraph [0013]. 
Li and Schnurer in view of Canova, are analogous art as they are both drawn to garments.  
In light of the motivation of using rayon fibers exhibiting a dry tenacity of 27 cN/tex or more, it therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tenacity of the rayon fibers of Schnurer in view of Canova, to achieve a suitable dry tenacity of the optically responsive yarn, in order to produce an optically responsive yarn with durability as well as softness and moisture regain, and thereby arrive at the claimed invention. 
Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Hays et al. ( US 2017/0044695) (Hays). 
Regarding claim 18
Schnurer in view of Canova, teaches all of the limitation of claim 1 above, however does not explicitly teach the breaking elongation (dry conditions) of the optically responsive yarn. 
With respect to the difference, Hays teaches a long-term cooling material including a yarn, comprising rayon, for use in clothing. See, e.g., abstract and paragraphs [0039], [0064-0065], and [0083].
As Hays expressly teaches, a filament of the long-term cooling material exhibits a wet/dry tenacity of 4.0-7.2/3.7-6.2, breaking elongation of 17-45%, and an elastic recovery of 98-100%, and therefore can be strong when wet or dry, recovers shape after stretching, and/or performs well in rough use. Paragraph [0058]. 
Hays and Schnurer in view of Canov, are analogous art as they are both drawn to yarns for clothing. 
In light of the motivation of ensuring the material possesses a wet/dry tenacity of 4.0-7.2/3.7-6.2, breaking elongation of 17-45%, and an elastic recovery of 98-100%, it therefore would have been obvious to one of ordinary skill in the art to ensure the optically responsive yarn of Schnurer in view of Canova exhibits a wet/dry tenacity of 4.0-7.2/3.7-6.2, breaking elongation of 17-45%, and an elastic recovery of 98-100%, in order to ensure the optically responsive yarn can be strong when wet or dry, recovers shape after stretching, and/or performs well in rough use, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Ogata (US 2004/0154343). 
Regarding claim 19
Schnurer in view of Canova, teaches all of the limitation of claim 1 above, however does not explicitly teach a finish on the optically responsive yarn. 
	With respect to the difference, Ogata teaches an insulated knitted fabric subjected to water absorptive finish for use in general clothes material and sports clothes materials. See, e.g., abstract.
	Ogata teaches the insulated knitted fabric picks up 0.25 to 0.50% by weight of the hydrophilizing agent of the water absorptive finish. Paragraph [0022].
	As Ogata expressly teaches, the water absorptive finish is important in order to ensure a water absorbing property, such that the skin does not become sticky during perspiration and hand feeling does not become hard. Paragraphs [0003], [0022], and [0024]. 
	Ogata and Schnurer in view of Canova are analogous art as they are both drawn to sports clothes material. See Schnurer, paragraph [0003].
	In light of the motivation of applying a water absorptive finish to fabric material for use in sports clothing material, it therefore would have been obvious to one of ordinary skill in the art to apply to the optically responsive yarn of Schnurer in view of Canova 0.25 to 0.50% by weight of a hydrophilizing agent based on the weight of the optically responsive yarn, in order to improve the water absorptive property of the optically responsive yarn, and thereby arrive at the claimed invention. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schnurer et al. (US 2004/0043174) (Schnurer) in view of Canova et al. (US 2011/0059037) (Canova), as applied in claim 1 above, and further in view of Hines et al. (US 2015/0191856) (Hines).
Regarding claim 19
Schnurer in view of Canova, teaches all of the limitation of claim 1 above, however does not explicitly teach a finish on the optically responsive yarn. 
	With respect to the difference, Hines teaches spun yarns, fabrics, and garments with a balance of high thermal and comfort properties. See, e.g., abstract.
	Hines teaches the yarns include small amounts, less than 5% by weight of finishes, wherein performance finishes include antimicrobial, permanent press, stain resistance, insect repellent, or durable water repellant. Paragraphs [0036] and [0088].
In light of the disclosure of Hines, it therefore would have been obvious to one of ordinary skill in the art to apply a suitable amount of a finish to the optically responsive yarn of Schnurer in view of Canova, in order to achieve a suitable antimicrobial, permanent press, stain resistance, insect repellent, or durable water repellent property, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.	

	
Claims 1, 9-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horinex (US 2016/0081281) in view of Blanc et al. (US 2006/0168905) (Blanc). 
Regarding claims 1, 9, and 11
Horinex teaches an active polymer material in the form of a fiber comprising one or more mineral suspended, embedded or otherwise incorporated in a polymer matrix, wherein the mineral particles are present in an amount of about 1% to about 2% of a total weight of the active polymer material and the mineral particles are selected from the group consisting of silicon carbide, titanium dioxide, aluminum oxide, and silicon dioxide. The active polymer material emits IR light at a different wavelength than the wavelength it was absorbed. The active polymer material manipulate solar radiation to improve plant growth, development, health and production. See, e.g., abstract and paragraphs [0005], [0009-0010], [0014], [0023], [0026], [0029], [0095], [0113], and FIG. 1C.
Horinex teaches the fiber comprises rayon. Paragraph [0027]. However, Horinex does not explicitly teach the use of viscose rayon.  
	With respect to the difference, Blanc teaches a light transforming material capable of converting UV radiation and especially solar energy into red light, for plant growth and promoting photosynthesis. The light transforming material comprises a viscose fiber comprising a plurality of mineral particulate. See, e.g., abstract and paragraphs [0001-0007], [0012-0013], and [0039-0040]. 
	Blanc and Horinex are analogous art as they are both drawn to a fiber comprising mineral particulates for plant growth. 
	In light of the disclosure of Blanc, it therefore would have been obvious to one of ordinary skill in the art to use viscose as the polymer matrix of the fiber of Horinex, in order to form an active polymer material with predictable success, as Blanc teaches viscose is suitable In re Leshin, 227 F.2d 198 (CCPA 1960).

Regarding claim 9
Horinex further teaches the particles are electromagnetically-active. Paragraphs [0098-0099] and [0102]. 

Regarding claim 10
Horinex further teaches the average mineral particle size is about 0.5 to about 2.0 microns. Paragraphs [0100-0101] and [0103]. 

Regarding claim 12
Horinex further teaches the mineral particles and the polymer matrix has a light transmission in the range of 650-700 nm, 700-750 nm, 750-800 nm. Paragraphs [0117-0118]. 

Regarding claim 14
Horinex further teaches the mineral particles and the polymer matrix absorb light in the range of 500-550 nm, 550-600 nm, 600-650 nm, 650-700 nm, 700-750 nm, 750-800 nm, 800-850 nm, 850-900 nm, 900-950 nm, 950-1000 nm, 1000-1050 nm, and/or 1050-1100 nm. Paragraph [0125]. 

Regarding claim 15
Horinex further teaches the mineral particles and the polymer matrix absorb light in the range of 500 nm, 525 nm, 550 nm, 575 nm, 600 nm, 625 nm, 650 nm, 675 nm, 700 nm, 725 

Regarding claim 16
Horinex further teaches the mineral particles and the polymer matrix emit lights in the range between about 200 nm to about 1100 nm. Paragraph [0137]. 

Regarding claim 20
Horinex further teaches the fibers comprising the active polymer material form a yarn. Paragraph [0147].

Response to Arguments
In view of the amendments to the claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 

In view of the amendment to claim 1, it is agreed Ogawa (JPH0657522) does not meet the presently claimed. Therefore, the previous 35 U.S.C. 102 rejection over Ogawa is withdrawn. 

The previous rejection of claims 1-2 and 4-20 over Schnurer and claims 1, 9-12, 14-16, and 20 over Horinex are substantially maintained. Any modification to these rejections are in response to the amendment of claim 1. 

Applicant's arguments filed 11/16/2021 with respect to Schnurer and Canova as well as Horinex have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Applicant respectfully disagrees. The Office states that simply because Canova and Schnurer disclose additives for emission and absorption, they are the same technology. However, given the differences in the materials between Canova and Schnurer, and the difference in the respective wavelengths, the Office has not made a prima facie case of obviousness that the viscose material of Canova would be suitable or desirable for use with the active materials of Schnurer. As such, the cited combination does not render obvious the claimed invention.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
	Schnurer teaches combining active particles with carrier materials to produce fibers for forming optically responsive yarns. Suitable carrier material includes rayon. Suitable active particles include titanium oxide, silicon dioxide, and aluminum oxide. See abstract and paragraphs [0008] and [0024]. Canova teaches yarns shaped from polymeric composition containing additives having properties of emission and/or absorption of radiation in the long infrared region. A blend of viscose and rayon are suitable as the polymeric composition. The additives include filler from the oxide group, including titanium dioxide and silicon dioxide. See abstract and paragraphs [0010], [0015], and [0017]. Therefore, Canova and Schnurer teach similar carrier material, i.e., rayon, and similar electromagnetically-active additives, i.e., titanium dioxide and silicon dioxide. 
Further, Canova and Schnurer are both drawn to yarns comprising polymeric compositions comprising active particles capable of promoting circulation and comfort, for use in clothing. See Canova, paragraphs [0003], [0009], [0016], and [0040]. See Schnurer, paragraphs [0003], [0029], and [0059].
Therefore, one of ordinary skill in the art would use a blend of viscose and rayon as the carrier material of Schnurer, in order to form an optically responsive yarn with predictable success, as Canova teaches a blend of viscose and rayon is suitable for use in an optically responsive yarn carrying active particles, and because it has been held to be within the general In re Leshin, 227 F.2d 198 (CCPA 1960).
	
	
Applicants further argue:
“The claims of the instant application were amended to recite the limitation of claim 3, including the use of viscose. The Office has not alleged obviousness of this claim in combination of Horinex, and therefore, Applicant respectfully submits that the instant application is patentable over Horinex.”

Remarks, pg. 8
The Examiner respectfully traverses as follows:
While Horinex does not explicitly teach the use of viscose, Horinex is not closed off form such modification. Instead, Blanc is relied upon to teach the presence of viscose, as set forth in the Office Action above. 
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789